SILVER, J.,
concurring.
[¶ 27] I concur in the result, but write separately because I would conclude that the Nelsons do not have standing to challenge the Commission’s approval of Bay-root’s application. Although the Nelsons hold a leasehold interest in the 31,000 acres of their wilderness subdivision, many portions of which are common areas, the relocated lots are far from the Nelsons’ lot and will impose a remote, if not virtually nonexistent, injury on the Nelsons.
[¶ 28] The relocated lots are approximately 3500 feet across the lake and a peninsula from the Nelsons’ lot and many miles away from the Nelsons’ lot by road. From the Nelsons’ lot, two peninsulas block the view of the relocated lots. The four additional lakefront lots in question are, furthermore, not new lots; they existed in different locations in the original nineteen-lot subdivision, and so the Nelsons should have been aware of their presence.
[¶ 29] In order to have standing, the Nelsons must suffer a particularized injury. In this case, the Nelsons, at worst, will have to share 31,000 acres of wilderness with four additional lakefront permit holders. The alleged harm is, therefore, remote and virtually nonexistent. There is certainly no agency action operating preju-dicially and directly upon the Nelsons’ property, pecuniary, or personal rights. See Storer v. Dep’t of Envtl. Prot., 656 A.2d 1191, 1192 (Me.1995); Hammond *387Lumber Co. v. Fin. Auth. of Me., 521 A.2d 283, 286 (Me.1987).
[¶30] The Court cites cases in which parties share a common area in a subdivision and notes that the aggrieved party has standing to challenge changes in the common areas of the subdivision. Cudjoe Gardens Prop. Owners Ass’n v. Payne, 770 So.2d 190, 190 (Fla.Dist.Ct.App.2000); Nelson v. Roscommon County Road Comm’n, 117 Mich.App. 125, 323 N.W.2d 621, 624 (1982). The impact on litigants in those cases was much more substantial than the minimal to nonexistent impact the Nelsons will experience.